Order entered May 6, 2019
DLB
                                    [pic]

                                   In The
                              Court of Appeals
                      Fifth District of Texas at Dallas

                             No. 05-18-00473-CR
                             No. 05-18-00474-CR

                       Rickey Lecardo McGee, Appellant

                                     V.

                        The State of Texas, Appellee

              On Appeal from the Criminal District Court No. 1
                            Dallas County, Texas
               Trial Court Cause Nos. F16-34511-H; F16-34499-H

                                    ORDER

      Before the Court is appellant’s pro se motion to recuse Chief  Justice
Robert Burns from the above-numbered appeals.  Chief  Justice  Robert  Burns
is not on the panel to which the above-numbered appeals will  be  submitted,
and he will not be a  participant  in  the  disposition  of  these  appeals.
Further, it appears  appellant  is  represented  by  appointed  counsel.   A
criminal defendant is not entitled to hybrid representation.   See  Robinson
v. State, 240 S.W.3d 919, 922 (Tex. Crim. App.  2007).   Appellant’s  motion
to recuse is DENIED.

                                       /s/   DAVID L. BRIDGES
                                             PRESIDING JUSTICE